PROB 35                                                                         Report and Order Terminating Supervision
(Reg 3/93)                                                                               Prior to Original Expiration Date



                                UNITED STATES DISTRICT COURT
                                            FOR THE
                              EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                     v.                                      - Crim. No. 4:09-CR-18-lD

ANGELO PATTERSON

       On August 15, 2018, the above named was released from prison and commenced a term of
supervised release for a period of 60 months. The offender has complied with the rules and regulations of
supervised release and is no longer in need of supervision. It is accordingly recommended that the offender
be discharged from supervision.                                     ·

                                                       I declare under penalty of perjury that the foregoing
                                                       is true and correct.


                                                       /s/ Van R. Freeman, Jr.
                                                       Van R. Freeman, Jr.
                                                       Deputy Chief U.S. Probation Officer
                                                       150 Rowan Street Suite 110
                                                       Fayetteville, NC 28301
                                                       Phone:910-354-2542
                                                       Executed On: February 11, 2021


                                              ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.

         Dated this _ _.(-=2...____day   of_t:~"-b~r~"-7----' 2021.


                                                               ames C. Dever III
                                                              U.S. District Judge




                Case 4:09-cr-00018-D Document 81 Filed 02/12/21 Page 1 of 1
